[Cite as State ex rel. Spencer v. Bobby, 2012-Ohio-5615.]
                             STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO, ex rel.,                             )
TORONTO SPENCER,                                    )       CASE NO. 12 MA 147
                                                    )
        PETITIONER,                                 )
                                                    )
        - VS -                                      )           OPINION
                                                    )            AND
DAVID BOBBY, WARDEN,                                )        JUDGMENT ENTRY
                                                    )
        RESPONDENT.                                 )


CHARACTER OF PROCEEDINGS:                                   Petition for Writ of Mandamus


JUDGMENT:                                                   Petition Dismissed.


APPEARANCES:
For Petitioner:                                             Toronto Spencer, Pro-se
                                                            #523-551
                                                            Ohio State Penitentiary
                                                            878 Coitsville-Hubbard Road
                                                            Youngstown, OH 44505

For Respondent:                                             Michael DeWine
                                                            Ohio Attorney General
                                                            David A. Lockshaw, Jr.
                                                            Asst. Attorney General
                                                            Criminal Justice Section
                                                            150 East Gay Street, 16th Floor
                                                            Columbus, OH 43215


JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                           -2-


Dated: November 16, 2012
[Cite as State ex rel. Spencer v. Bobby, 2012-Ohio-5615.]


PER CURIAM.

        {¶1}     Relator Toronto Spencer, proceeding pro-se, has filed a petition asking for a

writ of mandamus compelling respondent David Bobby, warden of the Ohio State

Penitentiary in Youngstown, Ohio, to comply with an Ohio Department of Rehabilitations

and Corrections (ODRC) policy concerning the handling and disposal of infectious waste.

        {¶2}     The warden has filed a Civ.R. 12(B)(6) motion to dismiss for failure to state

a claim in this matter. "[A] court can dismiss a mandamus action under Civ.R. 12(B)(6)

for failure to state a claim upon which relief can be granted if, after all factual allegations

of the complaint are presumed true and all reasonable inferences are made in relator's

favor, it appears beyond doubt that he can prove no set of facts entitling him to the

requested writ of mandamus." State ex rel. Russell v. Thornton, 111 Ohio St. 3d 409,

2006-Ohio-5858, 856 N.E.2d 966, ¶9.                   Because the petition fails to comply with

procedural mandates in R.C. 2929.25 and R.C. 2929.26, we grant the warden's motion to

dismiss.

        {¶3}     R.C. 2969.25(C) requires an affidavit of indigency be filed when the petition

seeks waiver of the prepayment of fees. This affidavit must set forth the balance in the

inmate's account for each of the past six months, certified by the institutional cashier, and

must set forth all other cash and things of value owned by the inmate. This requirement

is mandatory for proper filing of the action in cases where filing fees are not prepaid.

State ex rel. Alford v. Winters, 80 Ohio St. 3d 285, 286, 685 N.E.2d 1242 (1997). Here,

the filing fees were not prepaid.
                                                                                        -2-

       {¶4}   Spencer did file an affidavit of indigency requesting waiver of prepayment of

costs due to lack of necessary funds. Therein, he also averred that he owned no real

property or assets of any value. However, the cashier's statement he attached is

technically deficient. It does set forth his current inmate account balance, total amount of

payroll credited to the account for the preceding six months, average payroll amount for

the preceding six months, total receipts credited to the account for the preceding six

months, and total expenditures for all transactions from the account for the preceding six

months. However, it fails to "[set] forth the balance in the inmate account of the inmate

for each of the preceding six months."         (Emphasis added.)      R.C. 2969.25(C)(1).

Dismissal on this ground is warranted. See State ex rel. Muhammad v. State, 10th Dist.

No. 11AP-892, 2012-Ohio-2220, ¶5 (concluding that dismissal was warranted where the

cashier's statement was similarly deficient); see also State ex rel. Pamer v. Collier, 108
Ohio St. 3d 492, 2006-Ohio-1507, 844 N.E.2d 842, ¶5 (affirming dismissal where relator's

cashier's statement did not set forth the account balance for the month immediately

preceding his mandamus complaint.)

       {¶5}   Moreover, Spencer has failed to comply with R.C. 2969.26(A), which

provides:


              If an inmate commences a civil action or appeal against a
       government entity or employee and if the inmate's claim in the civil action
       or the inmate's claim in the civil action that is being appealed is subject to
       the grievance system for the state correctional institution, jail, workhouse,
       or violation sanction center in which the inmate is confined, the inmate shall
       file both of the following with the court:
              (1) An affidavit stating that the grievance was filed and the date on
                                                                                       -3-

       which the inmate received the decision regarding the grievance.
              (2) A copy of any written decision regarding the grievance from the
       grievance system.

       {¶6}   Here Spencer filed an affidavit claiming he has exhausted his administrative

remedies; however, the affidavit fails to state the date the grievance was filed or the date

he received the decision regarding the grievance. Moreover, Spencer failed to attach a

copy of the written grievance decision. Dismissal of the petition on this ground is also

warranted. See McKinney v. Noble Corr. Inst. 7th Dist. No. 10 NO 370, 2011-Ohio-3174,

¶14-15 (noting that R.C. 2969.26 is mandatory and the failure to satisfy this statutory

requirement is grounds for dismissal).

       {¶7}   Accordingly, the warden's motion to dismiss is granted. Spencer's request

for a writ of mandamus is denied. Petition dismissed.

       {¶8}   Costs taxed against Spencer. Final order. Clerk to serve notice as provided

by the Civil Rules.

DeGenaro, J., concurs.
Donofrio, J., concurs.
Vukovich, J., concurs.